DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2-18-20 and 7-21-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Floyd et al. (US20130188235).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-7, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US20130188235) in view of Dejong et al. (WO2018138105).

Re claim 1, Floyd et al. teaches for example in fig. 5a and 5b, a glass unit (100), comprising: first substrate (105), having interior and exterior major surfaces (fig. 5a and 5b), the interior major surface of the first substrate facing the interior major surface of the second substrate (fig. 5a and 5b); and a dynamically controllable shade (107) on the first ates, the shade including: a first conductive coating provided (210), directly or indirectly, on the interior major surface of the first substrate (fig. 5a and 5b), the first conductive coating being divided into a plurality of zones (210a, 210b, 210c, 210d) that are electrically isolated from one another (para. 0065); a dielectric or insulator film (215)  provided, directly or indirectly, on the first conductive coating (fig. 5a and 5b); and a shutter including a polymer substrate (240; Table 1) supporting a second conductive coating (fig. 5a and 5b), wherein the polymer substrate is extendible to a shutter closed position (fig. 5b) and retractable to a shutter open position (fig. 5a); wherein the first and/or second conductive coatings are electrically connectable to a power source that is controllable to set up an electric potential difference and create electrostatic forces to drive the polymer substrate to the shutter closed position (para. 0048).
But, Floyd et al. fails to explicitly teach an insulated glass unit, a second substrate, and a spacer system helping to maintain the first and second substrates in 
However, Floyd further teaches for example, “ the switchable device may be configured to be disposed on a building window” (para. 0006). Furthermore within the same field of endeavor, Dejong et al. teaches for example “The switchable layer is embedded between two substrates. Smart windows may be used as windows in buildings and vehicles” (p. 1, ln. 27-29). Therefore the examiner interprets Dejong et al. to teach the claimed limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Floyd et al. in order to dynamically control the transmission of light and heat entering a building, as taught by Dejong et al. (p. 1, ln. 27-29).

Re claim 17, Floyd et al. teaches for example in fig. 5a and 5b, a method of making a glass unit (100), having a first substrate (105), having interior and exterior major surfaces (fig. 5a and 5b); providing a dynamically controllable shade (107) on the first substrate, the shade including: a first conductive coating provided (210), directly or indirectly, on the interior major surface of the first substrate (fig. 5a and 5b), the first conductive coating being divided into a plurality of zones (210a, 210b, 210c, 210d) that are electrically isolated from one another (para. 0065); a dielectric or insulator film (215)  provided, directly or indirectly, on the first conductive coating (fig. 5a and 5b); and a shutter including a polymer substrate (240; Table 1) supporting a second conductive coating (fig. 5a and 5b), wherein the polymer substrate is extendible to a shutter closed 
But, Floyd et al. fails to explicitly teach an insulated glass unit, a second substrate, the interior major surface of the first substrate facing the interior major surface of the second substrate, and a spacer system helping to maintain the first and second substrates in substantially parallel spaced apart relation to one another and to define a gap therebetween.
However, Floyd further teaches for example, “ the switchable device may be configured to be disposed on a building window” (para. 0006). Furthermore within the same field of endeavor, Dejong et al. teaches for example “The switchable layer is embedded between two substrates. Smart windows may be used as windows in buildings and vehicles” (p. 1, ln. 27-29). Therefore the examiner interprets Dejong et al. to teach the claimed limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Floyd et al. in order to dynamically control the transmission of light and heat entering a building, as taught by Dejong et al. (p. 1, ln. 27-29).

Re claim 2, Floyd et al. further teaches for example in fig. 5a and 5b, the power source is electrically connected to the zones, the IG unit further comprising a controller 

Re claim 3, Floyd et al. further teaches for example in fig. 5a and 5b, the polymer substrate is configured to preferentially extend proximate to zones that receive voltage(s) compared to other zones that do not (para. 0065).

Re claim 4, Floyd et al. further teaches for example in fig. 5a and 5b, the first conductive coating is divided (fig. 5a and 5b) into at least three zones (210a, 210b, 210c, 210d).

Re claim 5, Floyd et al. further teaches for example in fig. 5a and 5b, the zones are arranged in rows and/or columns (fig. 5a and 5b).

Re claim 6, Floyd et al. further teaches for example in fig. 5a and 5b, the zones have the same size and shape (fig. 5a and 5b).

Re claim 7, supra claim 1. 
But, Floyd et al. fails to explicitly teach sensing circuitry configured to measure capacitances at different zones.
However, within the same field of endeavor, Dejong et al. teaches for example, sensing circuitry configured to measure capacitances at different zones (abstract).


Re claim 14, supra claim 13. Floyd et al. further teaches for example in fig. 5a and 5b, the polymer substrate is structured to coil when retracting and uncoil when extending (fig. 5a and 5b).
But, Floyd et al. fails to explicitly teach polymer substrate coil skew being inferable from capacitances measured at the zones.
However, within the same field of endeavor, Dejong et al. teaches for example, sensing circuitry configured to measure capacitances at different zones (abstract). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to infer data from measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Floyd et al. with Dejong et al. in order to provide data to detect malfunctions, as taught by Dejong et al. (p. 3, ln. 1-2).

Re claim 18, Floyd et al. further teaches for example in fig. 5a and 5b, the zones are arranged in rows and/or columns (fig. 5a and 5b).



Re claim 20, supra claim 17. 
But, Floyd et al. fails to explicitly teach electrically connecting sensing circuitry to the zones, the sensing circuitry configured to measure capacitances at different zones.
However, within the same field of endeavor, Dejong et al. teaches for example, electrically connecting sensing circuitry to the zones, the sensing circuitry configured to measure capacitances at different zones (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Floyd et al. with Dejong et al. in order to provide a method capable of detecting breakage of a switchable optical element, as taught by Dejong et al. (p. 1, ln. 33-34).

Allowable Subject Matter
Claims 8-12, 15, 16, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 8, 15, 21, and 25.

Specifically regarding claim 8, Floyd et al. (US20130188235) or Dejong et al. (WO2018138105) teaches the state of the art of a switchable device.
But, Floyd et al. or Dejong et al. fails to explicitly teach a combination of all the claimed features including to infer whether the polymer substrate coil is skewing during extension and/or retraction, as claimed.

Specifically regarding claim 15, Floyd et al. (US20130188235) or Dejong et al. (WO2018138105) teaches the state of the art of a switchable device.
But, Floyd et al. or Dejong et al. fails to explicitly teach a combination of all the claimed features including the power source is controllable to selectively deliver voltage(s) to the zones to correct inferred skew of the polymer substrate coil, as claimed.

Specifically regarding claim 21, Floyd et al. (US20130188235) or Dejong et al. (WO2018138105) teaches the state of the art of a switchable device.
But, Floyd et al. or Dejong et al. fails to explicitly teach a combination of all the claimed features including providing a controller configured to infer whether the polymer substrate coil is skewing during extension and/or retraction, as claimed.

Specifically regarding claim 25, Floyd et al. (US20130188235) or Dejong et al. (WO2018138105) teaches the state of the art of a switchable device.
But, Floyd et al. or Dejong et al. fails to explicitly teach a combination of all the claimed features including providing power to the zones, selectively, to correct for skew in the polymer substrate coil, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	11-20-21